Shaw, C. J.
This is an indictment on the 15th and 17th sections of the liquor law of 1855.
1. The defendant contended that so far as the offence charged consisted of selling liquor which the defendant owned before *3the statute of 1855, it was unconstitutional and void; and that the burden of proof was on the prosecution to prove that the liquor sold was not so owned by the defendant at the time the law took effect. The court declined. We think the refusal was right. The indictment charged that the defendant sold liquor “ without any license, appointment or authority therefor.” Upon this it has been repeatedly held, that if the defendant had any authority, it was matter of defence, and the burden of proof was on him. Commonwealth v. Ryan, 9 Gray, 139, and cases there cited.
Besides, the direction asked for was founded on a hypothetical case, without any proof. If it would be a good defence, the defendant must prove or offer to show that he did so own it; whether this would be a good defence we give no opinion, because no such offer was made.
2. The court therefore was right in ruling that the law in the 15th and 17th sections was constitutional. In fact these are little more than the reenactment of provisions long in force.
3. Another exception is that the judge prohibited the counsel for the defendant from reading an adjudication of the court of appeals of the State of New York, declaring a statute of somewhat similar character unconstitutional and void. This was purely a local decision, on a different constitution, a different statute, and all merely local, of no force here. Without laying down any general rule respecting the reading of books on a trial, the court are of opinion that this was rightly rejected.

Exceptions overruled.